      Case: 4:20-cv-01269-RWS Doc. #: 1 Filed: 09/15/20 Page: 1 of 7 PageID #: 1


                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

KRISTIN HELLING,                                      )
                                                      )
               Plaintiff,                             )       CAUSE NO. 20-1269
                                                      )
       v.                                             )
                                                      )       COMPLAINT
RILEY SPENCE MANAGEMENT                               )
COMPANY LLC D/B/A MARYMOUNT                           )
MANOR NURSING CENTER, AND                             )       JURY TRIAL REQUESTED
MARYMOUNT MANOR LLC                                   )
                                                      )
                                                      )
               Defendant.                             )

                                     NATURE OF THE ACTION

       This is an action under Title VII of the Civil Rights Act of 1964 ("Title VII”), the

Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq., as amended ("ADA"), and

the Civil Rights Act of 1991 to correct unlawful employment practices on the basis of sex

(pregnancy) and disability and to provide relief to Kristin Helling (“Plaintiff” or “Helling”), who was

adversely affected by such practices, and to prevent further occurrence of such practices.

       As alleged with greater particularity in paragraphs fifteen (15) through twenty-four (24)

below, Plaintiff alleges that Defendant Riley Spence Management LLC D/B/A Marymount Manor

Nursing Center, and Defendant Marymount Manor LLC, (“Riley Spence” or “Marymount Manor” or

“Defendant”) unlawfully discriminated against Helling when it discharged her because of her

pregnancy and medical conditions related to her pregnancy on or about August 21, 2014, in violation of

Title VII of the Civil Rights Act of 1964, as amended by the Pregnancy Discrimination Act ("PDA"),

42 U.S.C.S. §§ 2000e(k) and 2000e-2(a)(1).

       Plaintiff further alleges that her medical restrictions stemmed from a disability



                                                     1
       Case: 4:20-cv-01269-RWS Doc. #: 1 Filed: 09/15/20 Page: 2 of 7 PageID #: 2


within the meaning of the Americans with Disabilities Act, as amended in 2008, and Defendant terminated

her in violation of Sections 102(a) and 102(b)(5)(B) of the ADA, 42 U.S.C. § 12112(a) and § 12112(b)(5)

(B).

                                      JURISDICTION AND VENUE

       1. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337, 1343 and

1345. This action is authorized and instituted pursuant to Section 706 (f)(1) and (3) of Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-5(f)(1) and(3), the Americans with

Disabilities Act of 1990 ("ADA"), 42 U.S.C. §12117(a), which incorporates by reference Sections

706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964 ("Title VII"), 42 U.S.C. §2000e-

(f)(1) and (3), and pursuant to Section 102 of the Civil Rights Act of 1991, 42 U.S.C. §1981a.

       2. The employment practices alleged to be unlawful were committed within the jurisdiction of

the United States District Court for the Eastern District of Missouri, pursuant to Title VII, 42

U.S.C. §2000e-5(f)(3) and the ADA, 42 U.S.C. §12117(a).

                                                  PARTIES

       3. Plaintiff, Kristin Helling, is a resident of Missouri and a former employee of Defendant, where

she worked as a CNA.

       4. At all relevant times, Riley Spence and Marymount Manor have been doing business in

Eureka, Missouri continuously as a Missouri limited liability company, and has continuously had at

least fifteen (15) employees.

       5. At all relevant times, Riley Spence and Marymount Manor have continuously been an

employer engaged in an industry affecting commerce under both Sections 701(b), (g), and (h) of Title

VII, 42 U.S.C. §§ 2000e(b), (g), and (h), as well as the ADA, 42 U.S.C. § 12111(5) and (7).

       6. At all relevant times, Riley Spence and Marymount Manor have been a covered entity

covered under Section 101(2) of the ADA, 42 U.S.C. § 12111(2).


                                                       2
       Case: 4:20-cv-01269-RWS Doc. #: 1 Filed: 09/15/20 Page: 3 of 7 PageID #: 3


                                 ADMINISTRATIVE PROCEDURES

        7. On or about March 12, 2015, Plaintiff filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”) alleging violations of Title VII and the ADA by

Riley Spence and Marymount Manor.

        8. The EEOC provided Defendant with notice of Plaintiff's Charge of Discrimination and

conducted an investigation that resulted in a determination that there was reason to believe that

Defendant had committed violations of both Title VII and the ADA.

        9. On or about March 18, 2020, the EEOC issued to Defendant a Letter of

Determination finding reasonable cause to believe that Title VII and the ADA were violated with

respect to Plaintiff.

        10. The EEOC attempted conciliation with Defendant. The conciliation efforts were

unsuccessful.

        11. The EEOC engaged in communications with Defendant on behalf of Plaintiff to

provide Defendant with the opportunity to remedy the discriminatory practices described in the Letter

of Determination.

        12. The EEOC was unable to secure from Defendant a conciliation agreement acceptable

to the Commission.

        13. On June 18, 2020, the EEOC issued to both Plaintiff and Defendant a Notice of Right to Sue

and a Notice of Failure of Conciliation advising the parties that the EEOC was unable to secure from

Defendant a conciliation agreement acceptable to the EEOC with respect to the charge filed by

Plaintiff.

        14. All conditions precedent to the institution of this lawsuit have been fulfilled.

                                      STATEMENT OF CLAIMS

        15. In or around August 21, 2014, Defendant engaged in unlawful employment practices by

                                                     3
      Case: 4:20-cv-01269-RWS Doc. #: 1 Filed: 09/15/20 Page: 4 of 7 PageID #: 4


discriminating against Plaintiff, a qualified individual with a disability, when it terminated Plaintiff

because of her sex (pregnancy) and medical conditions related to her pregnancy and because she was

disabled, regarded as disabled, and had a record of disability, in violation of Title VII, 42 U.S.C. § §

2000e(k) and 2000e-2(a)(1), and the ADA, 42 U.S.C. §12112(a) and 12112)b)(5)(B).

       16. Marymount Manor Nursing Center is located in Eureka, Missouri, and Plaintiff worked

there as a Certified Nursing Assistant (“CNA”), beginning on or about September 9, 2013. My

immediate supervisor was Lillian Zummwalt. Angie Voigt and Joyce Smith are a part of Human

Resources for Defendant.

       17. Marymount Manor Nursing Center is controlled and run by Riley Spence Management

Company through limited liability companies Riley Spence Management Company LLC D/B/A

Marymount Manor Nursing Center, and Marymount Manor LLC.

       18. Plaintiff is a female who had pregnancy conditions, some of which were also or have been

perceived as being physical or mental conditions that substantially limit one or more major life

activities, but she was qualified to perform the essential functions of her job with or without reasonable

accommodations.

       19. In 2014, Plaintiff discovered that she was an at risk pregnancy, in part, due to her

qualifying ADA condition, and she notified Defendant of her pregnancy. Plaintiff had numerous

appointments at the request of her doctor.

       20. On or about May 16, 2014, Plaintiff had to go to the Emergency room due to her qualifying

ADA condition. Defendant told Plaintiff that she should take a leave of absence. Angie Voigt

specifically told Plaintiff that her choice was to either voluntarily take a leave of absence, or, if she

continued to work, she would be fired the first time she had a doctor's appointment. Plaintiff took a

leave of absence starting on May 27, 2014, despite Plaintiff's doctor maintaining that she could

continue to work.

                                                      4
        Case: 4:20-cv-01269-RWS Doc. #: 1 Filed: 09/15/20 Page: 5 of 7 PageID #: 5


        21. Plaintiff continually tried to return to work, but no one from Defendant would return her

phone calls. Plaintiff applied for unemployment because she could not get on a shift, and she found out

Defendant claimed she was still employed. Defendant specifically told the unemployment referee that

Plaintiff could go back to work with a doctor's note.

        22. Plaintiff's doctor provided her with a note for light duty employment starting on August 21,

2014.

        23. Plaintiff attempted to return to work, but Defendant told her that they had no light duty

employment (despite others working on light duty), and was effectively terminated.

        24. This is discrimination due to my pregnancy conditions, some of which are qualifying ADA

disabilities, and retaliation for having participated in protected activities and is all in violation of the

ADA and Title VII, both as amended.

        25. The effect of the practices complained of in paragraphs fifteen (15) through twenty-four

(24) above has been to deprive Plaintiff, an employee covered by the ADA and

Title VII, of equal employment opportunities and otherwise adversely affected her status as an

employee because of her sex (pregnancy) and disability.

        26. The unlawful employment practices complained of in paragraphs fifteen (15) through

twenty-four (24) above were and are intentional.

        27. The unlawful employment practices complained of in paragraphs fifteen (15) through

twenty-four (24) above were done with malice or with reckless indifference to the federally

protected rights of the Plaintiff.

                                         PRAYER FOR RELIEF

        Wherefore, Plaintiff respectfully requests that this Court:

        A. Grant a permanent injunction enjoining Defendant, its officers, agents, servants,

employees, attorneys, and all persons in active concert or participation with them, from engaging

                                                       5
      Case: 4:20-cv-01269-RWS Doc. #: 1 Filed: 09/15/20 Page: 6 of 7 PageID #: 6


in discrimination based on sex or disability, including the denial of reasonable accommodations to

qualified individuals with disabilities.

       B. Order Defendant to institute and carry out policies, practices, and programs which provide

equal employment opportunities for qualified individuals with disabilities, and which eradicate the

effects of their past and present unlawful employment practices.

       C. Order Defendant to make whole Plaintiff by providing appropriate back pay with

prejudgment interest, in amounts to be determined at trial, and other affirmative relief necessary

to eradicate the effects of its unlawful employment practices including, but not limited to, front

pay and reinstatement.

       D. Order Defendant to make whole Plaintiff by by providing appropriate compensation

for past and future pecuniary losses resulting from the unlawful employment practices described

in paragraphs fifteen (15) through twenty-four (24) above, including, but not limited to, relocation

expenses, job search expenses, and medical expenses, and other pecuniary losses, in amounts to

be determined at trial.

       E. Order Defendant to make whole Plaintiff by providing appropriate compensation

for past and future nonpecuniary losses resulting from the unlawful employment practices

described in paragraphs fifteen (15) through twenty-four (29) above, including, but not limited to,

emotional pain, suffering, inconvenience, loss of enjoyment of life, humiliation, and other

nonpecuniary

losses in amounts to be determined at trial.

       F. Order Defendant to pay Charging Party punitive damages for its malicious and reckless

conduct described in paragraphs fifteen (15) through twenty-nine (24) above, in amounts to be

determined at trial.

       G. Grant such further relief as the Court deems necessary and proper in the public interest.

                                                    6
      Case: 4:20-cv-01269-RWS Doc. #: 1 Filed: 09/15/20 Page: 7 of 7 PageID #: 7


          H. Award Plaintiff her attorney's fees and her costs of this action as the prevailing party in this

matter.

                                         JURY TRIAL DEMAND

          Plaintiff requests a jury trial on all questions of fact raised by her Complaint.



                                                          Respectfully submitted,




                                                          By: ____________________________
                                                          Matthew J. Ghio, Bar #44799MO
                                                          GHIO LAW FIRM, LLC
                                                          3115 S. Grand Blvd, Suite 100
                                                          St. Louis, MO 63118
                                                          Phone: (314) 707-5853
                                                          Fax: (314) 732-1404
                                                          matt@ghioemploymentlaw.com
                                                          ATTORNEYS FOR PLAINTIFF




                                                          7
